Citation Nr: 0419296	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a neck wound 
with retained foreign body, Muscle Group XXIII, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a neck wound scar.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, wherein the RO denied entitlement to a 
compensable disability rating for a neck wound with a 
retained foreign body, among other things.  

In February 2003, the Board denied a rating greater than 50 
percent for a post-traumatic stress disorder; additional 
evidentiary development on the neck wound issue was 
undertaken.  In June 2003, the Board remanded the veteran's 
claim of entitlement to a compensable disability rating for a 
neck wound with retained foreign body to the RO in Lincoln, 
Nebraska.  

By a July 2003 rating decision, the RO assigned a 10 percent 
disability evaluation to the service-connected neck wound 
with retained foreign body.  By that same rating action, the 
RO determined that the scar associated with the neck wound 
was not compensably disabling.  Thus, the issues before the 
Board for appellate consideration are those listed on the 
front page of this decision.  


FINDINGS OF FACT

1.  The service-connected neck wound with retained foreign 
body is manifested by no more than moderate impairment of 
Muscle Group XXIII.

2.  The veteran's shell fragment wound scar of the neck is 
five centimeters long, three millimeters wide, is 
nondisfiguring and is not productive of any functional 
impairment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a neck wound with retained foreign body 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A 
(West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5323 
(2003).  

2.  The criteria for a compensable rating for a wound scar of 
the neck have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.118, Diagnostic Codes 7800-7805 (2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.118, 
Diagnostic Codes 7800-7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2003).

I.  Factual Background

Service medical records reflect that on May 2, 1968, the 
veteran was admitted to the hospital after he sustained 
penetrating wounds to his neck, left hand and right leg from 
fragments of an enemy grenade.  There was no artery or nerve 
involvement.  The veteran underwent secondary closure of the 
right leg wound.  He was discharged and returned to duty 
later that month.  A July 1969 discharge examination report 
reflects that the veteran's upper extremities were found to 
have been "normal" at discharge.  A July 1969 Report of 
Medical History reflects that the veteran denied having any 
bone, joint, or other deformity.  

When examined by VA in December 1969, three months after 
service discharge, the veteran gave a history with respect to 
his wound of the neck, which is consistent with that 
previously reported in the preceding paragraph.  Upon 
physical evaluation, there was a scar two and one-half inches 
long and one-eighth inch wide at the base of the left side of 
the neck.  The veteran's neck moved freely in forward, 
backward, and sideways movements.  X-rays of the cervical 
spine showed minimal osteoarthritic changes of the lower 
cervical bodies, particularly five and six.  Upon orthopedic 
evaluation in December 1969, it was again noted that the 
veteran had a small scar at the base of the left side of the 
neck, which was quite superficial.  The veteran had full 
active range of motion of the cervical spine in all 
directions.  There were no neurological deficits in either 
the right or left upper extremities.  A diagnosis with 
respect to the neck was not recorded.

Upon VA evaluation in September 2001, the veteran reported 
that he had not had any change with respect to his scars 
since 1970.  Upon physical evaluation, the examiner noted 
that the veteran had a scar on his left neck, which measured 
one inch long.  A picture of the veteran's neck was taken 
during the examination and is consistent with that found on 
physical evaluation.  

A May 2003 VA neurology examination report reflects that the 
veteran gave a history of a shrapnel injury to the neck.  The 
veteran indicated that he was currently employed as a  truck 
driver and that he had not experienced any work restrictions 
as a result of the original in-service injury.  Upon physical 
evaluation of the neck, range of motion was noted to have 
been impaired, apparently fairly equally, in all directions 
(which included bilateral lateral rotation, flexion, 
extension and tilting, with the latter being a little bit 
more impaired).  There was some induration at the base of the 
neck, but there was no evidence of any unusual or causalgic 
phenomenon or unusual posture.  There was also no evidence of 
any head tremor or dystonic posturing.  There were no 
problems with weakness in the upper limbs.  Tendon reflexes 
were on the hypoactive side for both upper limbs, 
symmetrically.  There was also no problem for pinprick, 
vibration perception, epicritic discrimination, or 
graphesthetic sense.  Overall, the examiner indicated that 
there was no important neurological impairment associated 
with the left base of the neck injury.  

At a May 2003 VA scar examination, the veteran maintained 
that over the years, he had complained of stiffness and 
difficulty turning his neck and of pain.  The examiner noted 
that the veteran had a five-centimeter by three-millimeter 
linear scar over and just slightly above the left medial 
clavicle within the folds of the neck, which was difficult to 
see.  The veteran stated that during the wintertime, when his 
skin was not tanned, his scar was more visible.  The examiner 
related that the neck scar was difficult to see upon 
examination and that it appeared to disappear somewhat in the 
skin folds of the left neck.  However, upon closer inspection 
by the VA examiner, the scar was visible.  

Upon physical evaluation of the neck, the examiner indicated 
that the veteran had a five-centimeter by three-millimeter 
scar that was linear and was just above the left medial 
clavicle on the left side of the anterolateral neck.  There 
was no major disfigurement.  There was also no pain in and of 
the scar itself on palpation, but there was neck pain.  There 
was no underlying tissue adherence.  The texture of the skin 
was normal and the scar was just very slightly lighter than 
the surrounding skin.  The scar was not unstable and there 
was no major elevation or depression, and it appeared very 
superficial.  There was also no evidence of inflammation, 
edema, or keloid formation.  There were no areas of 
induration or inflexibility.  There was some limitation of 
motion of the neck which was secondary to neck pain and not 
directly related to the scar itself.  The veteran had flexion 
and posterior extension of the neck and head from zero to 
twenty and zero to fifteen degrees, respectively.  Lateral 
flexion was from zero to twenty degrees in both directions 
with moderate difficulty, and lateral rotation was from zero 
to fifty five degrees and zero to fifty degrees to the right 
and left, respectively, with mild to moderate difficulty and 
mild pain.  The veteran performed range of motion movements 
in a digital type fashion, especially when he turned his head 
and neck to the left.  The musculature of the neck was 
strong, and there was no evidence of any postural 
abnormalities nor any fixed deformities.  X-rays of the 
cervical spine showed cervical spondylosis.  A diagnosis of 
old shrapnel wound to the left side of the neck with a small 
superficial scar that was not disfiguring but with cervical 
muscle strain that is ongoing and worsening was recorded.  

During a May 2003 VA muscles examination, the examiner noted 
that the veteran continued to have cervical muscle strain 
which flared-up with any activity or cold weather and lasted 
several days.  The examiner noted that the veteran's in-
service shrapnel wound of the neck appeared to affect Muscle 
Groups twenty two and twenty three.  Upon a muscle 
examination of the neck, there were no exit wounds, but the 
entry wound was visible.  There was a five-centimeter scar 
over and above the left medial clavicle, over the left 
anterolateral neck, and scar formation was quite minimal, and 
there were no evidence of any adhesions, tendon damage, or 
any bone joint, or nerve damage.  The wound was noted to have 
been well-healed without evidence of any fascial defects, 
atrophy or impaired tonus.  There was no evidence of any 
muscle herniation, and the veteran appeared to have some 
difficulty with muscle function because he had difficulty 
moving his head and neck.  

Overall, the examiner indicated that the veteran was able to 
perform four additional forward flexion and posterior 
extension exercises from zero to twenty and zero to fifteen 
degrees each time with mild to mildly moderate pain, mild 
weakness, mild fatigability and mild incoordination (as 
demonstrated by his movements in a slightly digital type 
fashion.)  The veteran did not have any loss of power of the 
neck.  He was noted to have had some fatigue and moderate 
discomfort of the cervical spine secondary to the shrapnel 
wound and perhaps due to retained shrapnel (X-rays of the 
cervical spine did not reveal any retained shrapnel.)  There 
was no diminished muscle excitability or atrophy of muscle 
groups not located within the missile track.  Overall, the 
examiner concluded that the veteran had moderate disability 
from the muscle injury, which was based on neck discomfort 
and decrease range of motion.  

Regarding the veteran's scar, the examiner noted that that it 
was minimal, with no evidence of any disfigurement and was 
located over the left anterolateral neck just above the 
medial clavicle.  The scar was visible when examined very 
closely but there was no palpable tissue loss nor gross 
distortion of any features of the face, chin, neck or 
forehead.  The examiner noted that the left neck wound was 
very difficult to see, except that the veteran indicated that 
it was more visible when his skin was not tanned.  The 
examiner noted that he had difficulty finding the neck scar 
until the veteran showed him exactly where it was because it 
was hidden in the skin folds of the left neck.  There was no 
evidence of any hypopigmentation or hyperpigmentation, 
abnormal skin texture, underlying soft tissue loss, or 
induration or inflexibility of the skin.  The scar was not 
poorly nourished and the veteran did not have any significant 
complaints regarding the scar itself, but he complained of 
neck pain.  There was no evidence of any cervical instability  
The examiner indicated that the only functional debility due 
to the neck wound appeared to be mechanical cervical strain.  
The examiner noted that there was no adhesion of "these 
scars" to any long bones, scapula, pelvic bones, sacrum, or 
vertebrae.   

VA outpatient and examination reports, dated from April 1999 
to March 2004, reflect that the veteran continued to be 
employed as a truck driver.  In March 2001, he had 5/5 
strength in his upper extremities.  The remaining reports 
primarily reflect treatment for unrelated disabilities.  An 
opinion, dated in March 2004, reflects that an examiner, 
after a review of the claims file, concluded that it was less 
likely that the veteran's minimal osteoarthritic changes in 
the cervical spine were related to the service-connected neck 
shrapnel wound. 



II.  Analysis

A.  Neck wound with retained foreign body

The veteran's neck wound has been rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5323 that addresses injuries to Muscle Group 
XXIII, which includes muscles of the side and back of the 
neck, the suboccipital, lateral vertebral and anterior 
vertebral muscles.  These muscles control movements of the 
head and fixation of the shoulder movements.  38 C.F.R. § 
4.73 (2003).

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5322, 
Muscle Group XXII, address the muscles in the front of the 
neck, that is, the lateral, supra and infrahyoid group, 
including (1) the trapezius I (clavicular insertion); (2) 
sternocleidomastoid; (3) the "hyoid" muscles; (4) 
sternothyroid; and (5) digastric.  The functions of these 
muscles include rotary and forward movements of the head; 
respiration; and deglutition (the act of swallowing).  38 
C.F.R. § 4.73 (2003).

For both Diagnostic Codes 5322 and 5323, a noncompensable 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability.  
38 C.F.R. § 4.73 (2003).

The cardinal signs and symptoms of muscle damage are:  loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2003).

The criteria for the evaluation of muscle groups are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaint, and the objective 
findings.  A moderate disability of the muscles involves a 
through-and-through or deep penetrating wound of a relatively 
short track by a single bullet or small shell or a shrapnel 
fragment, and the absence of explosive effect of high-
velocity missile and of residuals of debridement or of 
prolonged infection.  There must be evidence of in-service 
treatment of the wound.  There must be a record in the file 
of consistent complaint of one or more of the cardinal 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  The objective 
findings include entrance and, if present, exit scars which 
are linear or relatively small, and so situated as to 
indicate a relatively short track of the missile through the 
muscle tissue; signs of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  38 
C.F.R. § 4.56.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  (a) x- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56.

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II.  Additionally, for compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will increased by one level and 
used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55 (2003).  

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's neck wound with retained foreign 
body as the evidence of record does not suggest that muscle 
injury is moderately severe or worse.  Although the veteran's 
service medical records indicate that the veteran was treated 
for a shell fragment wound of the neck, the evidence of 
record does not indicate that the veteran's muscle 
symptomatology is consistent with a higher rating.  The Board 
acknowledges that the veteran contends that he currently 
suffers from pain, discomfort and loss of range of motion of 
the neck.  However, the medical evidence of record does not 
indicate that there is a loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles compared 
with the sound side.  In fact, muscle tone was good, without 
atrophy.  In addition, there was no adhesion or tissue loss, 
and the veteran had full power of the neck.  The evidence 
also does not show that the veteran was unable to keep up at 
work due to his shell fragment wound residuals.  Indeed, the 
veteran has continued his employment as a truck driver and he 
has not experienced any work restrictions as a result of the 
original in-service neck injury.  Thus, these findings more 
closely correspond, at best, to the moderate level of 
disability contemplated by a 10 percent rating under 
Diagnostic Code 5323.  As such an increased rating under 
Diagnostic Code 5323 is not warranted.

While the veteran has complained of pain and discomfort in 
his neck, pain is encompassed by the relevant rating criteria 
shown in the requirements for moderate and moderately severe 
muscle injuries under 38 C.F.R. § 4.56 (c),(d) (2),(3) 
(2003).  In addition, during a May 2003 VA muscles 
examination, the examiner found the veteran to have mild 
weakness, fatigability and incoordination and moderate pain 
(italics added.)  Even so, it should be pointed out that the 
veteran is not service connection for arthritis or 
spondylosis of the cervical spine.  In light of the 
foregoing, it is clear that the veteran's service-connected 
neck wound with retained foreign body does not warrant a 
higher rating under Diagnostic Code 5323.  

Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  However, none of the medical 
records or VA examination reports reflects that the veteran 
has been diagnosed as having paralysis, neuritis, or 
neuralgia due to the wound, and thus an evaluation based on 
neurologic impairment would not be appropriate.  Indeed, 
during a May 2003 VA neurological examination, the examiner 
specifically concluded that there was nothing to suggest that 
there was any neurological component of the service-connected 
neck wound.  

Although it is not entirely clear whether than more than one 
muscle group was injured, it does not appear from the record 
that the functions affected by muscle group XXII have been 
adversely affected.  Consequently, for the reasons set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an increased rating for a 
neck wound with retained foreign body.  



B.  Scar

The RO has evaluated the veteran's small superficial neck 
scar as non-compensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Prior to August 30, 2002, that 
diagnostic code provided that scars of the head, face or neck 
which are slightly disfiguring warranted a non-compensable 
evaluation.  Scars of the head, face or neck warranted a 10 
percent evaluation if they were moderately disfiguring.  A 30 
percent evaluation was warranted for scars of the head, face 
or neck which were severe, especially if producing a marked 
and unsightly deformity of eyelids, lips or auricles.  A 50 
percent evaluation was warranted for such scars with complete 
or exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement. 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Alternatively, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation was appropriate for superficial scars 
which were tender and painful on objective demonstration. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A scar may also 
be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, the criteria for evaluating 
disorders of the skin provide that a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  The eight "characteristics of disfigurement" 
are as follows:  Scar 13 or more centimeters in length; scar 
at least 0.6 centimeters wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 39 square centimeters; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 39 square centimeters; underlying soft tissue 
missing in an area exceeding 39 square centimeters; skin 
indurated and inflexible in an area exceeding 39 square 
centimeters.  67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1)).

A 10 percent evaluation is also warranted for scars (other 
than of the head, face or neck) that are deep or that cause 
limited motion when in an area or areas exceeding 39 square 
centimeters.  A 20 percent rating is warranted where the 
scars are in an area or areas exceeding 77 square 
centimeters.  A deep scar is one associated with underlying 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2)).

A 10 percent evaluation is warranted for scars (other than of 
the head, face or neck) that are superficial and that do not 
cause limited motion when in an area or areas of 929 square 
centimeters or greater.  A superficial scar is one not 
associated with underlying tissue damage.  67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802 and Note (2)).

A 10 percent evaluation is warranted for superficial unstable 
scars. An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  67 Fed. 
Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1)).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  67 Fed. Reg. 49,596 (July 
31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).

Review of the record discloses that the veteran's small 
superficial neck scar is not painful, ulcerated, or poorly 
nourished, and the May 2003 examiner indicated that the scar 
was not disfiguring or unstable.  There was no pain or 
limitation of motion of the neck as a result of the scar 
itself (there was limitation of motion of the neck secondary 
to neck pain).  Thus, in the absence of any evidence of 
disfigurement, pain, tenderness, ulceration, poor nourishment 
or functional impairment associated with the neck wound scar, 
the Board concludes that a compensable evaluation under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, and 7805 (2002) is not warranted.

Turning to the criteria in effect as of August 30, 2002, for 
evaluating disorders of the skin, to warrant assignment of a 
10 percent evaluation under Diagnostic Code 7800, there must 
be disfigurement of the head, face or neck with at least one 
characteristic of disfigurement.  In this regard, the record 
reflects that the veteran's scar does not involve any of the 
eight characteristics of disfigurement, in that the scar is 
less than 13 centimeters in length, is less that one-quarter 
inch (0.6 centimeter) wide at the widest part; without any 
elevation or depression of the surface contour, without 
adherence to the underlying tissue, without hypopigmentation 
or hyperpigmentation (the scar could barely be seen), without 
any abnormality in skin texture, without any missing 
underlying soft tissue, and without any induration or 
inflexibility.  Thus, a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003) 
is not warranted.

As the veteran's scar is located on the neck and has not been 
found to have been painful or unstable upon VA examinations 
in May 2003, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803 and 7804, effective from August 30, 2002, are not for 
application.

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7805, other scars are to be rated on the limitation of 
function of the affected part.  In this case, when examined 
by VA in May 2003, the veteran's scar of the neck was not 
found to affect any surrounding parts, such as his neck, and 
has not been found not to have resulted in any weakness, 
excess fatigability, or muscle atrophy.  Hence, an evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 effective 
August 30, 2002 is not warranted.  Indeed, during a May 2003 
VA scar examination, the examiner specifically indicated that 
there was no limitation of motion of the neck which was a 
result of the scar itself.  There is no basis in the record 
for a compensable rating.

Accordingly, the preponderance of the evidence is against the 
claim for an increase.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.118, Diagnostic Codes 7800-7805 (effective 
prior to August 30, 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.118, Diagnostic Codes 7800-7805 
(effective August 30, 2002).

III.  Extraschedular Considerations

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The current evidence of record does not 
reflect frequent periods of hospitalization due to the 
disabilities at issue.  Rather, the evidence shows that the 
manifestations of the neck wound with retained foreign body 
and resulting scar are those contemplated by the schedular 
criteria.  In addition, the medical evidence of record 
reflects that despite his service-connected disabilities, the 
veteran has continued his employment as a truck driver and 
has not experienced any work restrictions as a result of the 
original in-service neck injury.  In sum, there is no 
indication in the record that industrial impairment resulting 
from the neck wound and resulting scar are what would be in 
excess of that contemplated by the currently assigned 
evaluations.  Accordingly, in the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA 
and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in June 2003.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claims on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as medical records, employment records, or records 
from Federal agencies.  In addition, in a July 2003 
supplemental statement of the case, the RO informed the 
veteran of the evidence that was necessary to substantiate 
his claims.

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the veteran has been afforded several VA examinations 
in order to evaluate the current severity of the disabilities 
on appeal.  Furthermore, in a July 2003 statement to the RO, 
the veteran indicated that he did not have any additional 
evidence to submit on behalf of his appeal.  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

Entitlement to an increased evaluation for residuals of a 
neck wound with retained foreign body, Muscle Group XXIII, is 
denied.

Entitlement to an increased (compensable) evaluation for 
superficial wound scar of the neck is denied.  




REMAND

The Board notes that, after the veteran received a March 2004 
rating decision, which denied entitlement to service 
connection for osteoarthritic changes of the cervical spine 
as secondary to the service-connected residuals of a wound of 
the neck, the veteran's representative, in a June 2004 
written presentation, continued to argue that there was a 
relationship between the two aforementioned disabilities.  
Thus, reading the presentation in a light favorable to the 
veteran, the Board construes the representative's June 2004 
written argument as an expression of disagreement with the 
March 2004 rating decision.  In situations such as this, 
where the veteran has filed a notice of disagreement (NOD), 
but no statement of the case (SOC) has been issued, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board should remand the matter to the RO 
for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-examine the issue of 
entitlement to service connection for 
osteoarthritic changes of the cervical 
spine as secondary to the service-
connected neck wound with retained 
foreign body.  If no additional 
development is required, or when it is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 (2003), 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal should the secondary service 
connection issue be returned to the 
Board.  

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
remand in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



